In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00034-CR



           JASON THAD PAYNE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 402nd District Court
                 Wood County, Texas
             Trial Court No. 20,529-2008




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER

        Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). Volume one and

volumes three through thirteen of the reporter’s record contain the name of a person who was a

minor at the time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise,

an electronic or paper filing with the court, including the contents of any appendices, must not

contain sensitive data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

reporter’s record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal volume one and volumes three through thirteen of the

electronically filed reporter’s record in this case.

        IT IS SO ORDERED.

                                                               BY THE COURT

Date: April 27, 2017




                                                   2